Dickinson, J.
It was the duty of the guardian, having money of his ward in his hands, to make the same productive by investment. Having neglected to do so, but retained the money many years, and no reason being shown to excuse the neglect, the guardian was properly charged with interest at the legal rate, after the lapse of a reasonable time (six months) for making investments. Dunscomb v. Dunscomb, 1 John. Ch. 508; Karr’s Adm’r v. Karr, 6 Dana, 3; 1 *343Perry on Trusts, § 468 et seq.; Schouler on Domestic Relations, § § 353, 354. There is nothing in this case excusing the guardian from the duty of investing the money.
Order affirmed.